Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an integrated circuit including a passivation structure arranged over the dielectric structure and having sidewalls connected to one or more upper surfaces of the passivation structure; a bond pad arranged directly between the sidewalls of the passivation structure; and an upper passivation layer disposed over the passivation structure and the bond pad, wherein the upper passivation layer extends from over an upper surface of the bond pad to within a recess in the upper surface of the bond pad, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an integrated circuit including a bond pad laterally surrounded by the passivation structure and comprising one or more protrusions extending outward from a lower surface of the bond pad and through the passivation structure to vertically contact a first interconnect of the plurality of interconnects; and wherein a first dielectric material of the plurality of different layers of dielectric materials has a first sidewall and a second sidewall arranged along a side of the bond pad, as in the context of claim 10.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an integrated circuit including a bond pad .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816